Citation Nr: 1535324	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  08-17 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the RO.  

The Veteran testified at an October 2011 Travel Board hearing before the undersigned Veteran's Law Judge.  A copy of the transcript of that hearing has been reviewed and associated with the record. 

In February 2012, the Board reopened the claim for service connection for residuals of back injury and remanded this matter for further development.  In May 2014, the Board again remanded this matter for additional development.


FINDING OF FACT

The weight of the competent, persuasive medical evidence does not support finding that the Veteran has a low back disorder due to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant service connection case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2006 letter, sent prior to the initial unfavorable decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That notice letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA and private treatment records.  Also, per the directives of the February 2012 and May 2014 Board remands, the AMC (Appeals Management Center) (a) provided the Veteran notice of the failure to obtain records from Fairbanks Memorial Hospital for back treatment in 1979 (June 2014 letter), (b) obtained unassociated VA medical records, and (c) considered all VA medical records.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

In addition, in March 2008, the Veteran underwent a VA medical examination.  The VA examiner provided specific findings referable to the Veteran's alleged low back disorder sufficient to for the Board to adjudicate such claim.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Additionally, in October 2011, the Veteran set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the October 2011 hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the Veteran's in-service experiences he alleges resulted in his chronic low back pain since service, to include falling off an aircraft wing.  The Veteran also verified that he has had chronic back problems since service-- and no intervening back injuries since that time.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Low Back Disorder

The Veteran contends that he has had a chronic low back disorder since service, which was initially caused by a fall off an airplane wing.  He has further claimed that he has not injured his back since that time.  (October 2011 Board hearing).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service treatment records include treatment for low back pain.  A January 1974 record documents a report of back pain since having been in a bending position and twisting his back, which had improved, and after which the Veteran was assigned light duty for two days.  A February 1, 1974 record documents that the Veteran had minimal spasm and received a diagnosis of lumbosacral strain.  A February 4, 1974 record noted that the Veteran had previously had a sprain, but now "feels fine".  The provider diagnosed the Veteran with lumbosacral "strain, resolved" and returned the Veteran to regular duty.  A March 1974 record documented back stiffness following a car accident.  On his April 1974 separation examination, the examiner noted that the Veteran "does NOT wear a back brace.  Has had recurring L-S [lumbosacral] pain."  The examiner, however, found that the spine was normal and specifically noted "normal range of motion, no spasm".  

The record is thus clear that the Veteran had an in-service back injury.  The question before the Board is whether such in-service injury is etiologically related to his diagnosed multilevel facet degeneration, with mild foraminal stenosis, diagnosed by the March 2008 VA examiner.  

Following the Veteran's April 1974 separation from service, the record does not document any complaints of, or treatment for, a back disorder for over a decade following service.  As noted above, although the Veteran had reported back treatment in 1975 from the Fairbanks Memorial Hospital, the medical records obtained by VA from that facility do not indicate any such treatment.  However, in an October 2011 lay statement, the Veteran's son reported that he remembers his father having pain since he was a child.

Fairbanks Memorial Hospital private medical records document occasional treatment for the low back, over a decade following the Veteran's service separation.  Those private medical records document treatment following various accidents and complaints of low back pain, including after: jumping off a one story roof (December 31, 1991); heavy lifting at home (December 1993); lifting a generator or a compressor into the back of a truck (January 1996); heavy lifting at a friend's house (August 1998); falling off a six foot ladder to an asphalt driveway (December 1998); chronic back pain (June 1999); a previous October 1999 low back exacerbation from working as a dishwasher when he squatted down and had to pull himself back up, resulting in therapeutic treatment, with the last treatment in June 2000, at which time he was "pain free" without back or knee pain (October 2000); falling 16 feet off a ladder while painting, and then down onto his buttocks and striking his head (May 2001).  The Veteran also had a report of chronic back pain for over 25 years (July 1999).

VA medical records also document complaints of, or treatment for, the low back, but do not include any medical etiology opinions as to their cause.  (September 2006, September 2008, October 2009 VA medical records). 

Following examination of the Veteran and review of the medical evidence, the March 2008 VA examiner opined that the Veteran's "current arthritis of the low
back is less likely as not (less than 50/50 probability) cause by or a result of the veteran's lumbosacral strain found in service which was noted to have resolved as evidence by C-file".  

The March 2008 examiner further noted medical literature supporting his determination, which explained what a low back muscle strain is and noted that almost everyone will experience low back pain at some point and that "it is the second most common cause of missed days of work in the United States" and often forced patients to remain in bed for a day or two and can cause intermittent symptoms for weeks, but that "[o]ver 90% of patients are completely recovered from an episode of lumbar muscle strain or sprain within one month."  The examiner further noted that as to arthritis, as people age certain biochemical
changes occur affecting tissue found of the spine and weaken the annulus fibrosus structure, which results in a decreases with age to rebound following compression.  The examiner finally determined that the Veteran's current arthritis was the result of normal aging.

The March 2008 VA examiner considered the Veteran's claims file and medical history, in addition to providing a physical examination of the Veteran.  The VA examiner further provided a complete explanation as to how he reached his medical opinion.  Consequently, the Board assigns great probative value to the March 2008 VA examiner opinion.  

To the extent that a medical provider, such as a June 27, 2000 VA medical provider, has noted that the Veteran has had chronic back pain since an in-service injury, the Board notes that the ascription of the Veteran's reports is not medical determination by the medical provider that could be considered a medical opinion on etiology.  LeShore v. Brown, 8 Vet. App. 406 (1996) (medical professionals are not competent to transform lay history with no medical comment into competent medical evidence based on their status as medical professionals).

Also, to the extent the Veteran argues that he has had chronic back pain since service and has had no other back injuries since service, the Board finds that his assertions are not credible.  The Veteran's statements to that effect are inconsistent with the evidence of record.  In regards to the contemporaneous evidence, the Veteran specifically reported that he "feel fine" to his February 1974 treatment provider, who determined that the Veteran's back strain had resolved.  While the Veteran reported feeling some back stiffness following a car accident in March 1974, he did not report pain.  Also, his separation examiner specifically examined the Veteran's spine.  Furthermore, following service there are numerous records of post-service back injuries, discussed above, and to include jumping off a one story roof, heavy lifting, and falling off ladders in two separate instances.  Additionally, the Veteran specifically reported being pain free in 2000 (October 2000 private medical record), in contrast to his current report of chronic pain.  Moreover, the Veteran has a history of lying to his medical providers as to having pain, as indicated by a September 2002 private medical record wherein the Veteran reported to the private medical provider that he had right knee pain and that VA had told him to get medication from the emergency room.  The physician noted when she tried the number for the VA clinic provided by the Veteran, the number would not right through.  She then noted that when she informed the Veteran that she would not provide him any more Vicodin, he "abruptly got up off the bed and walked out of the emergency room without receiving written discharge instructions."

Additionally, his statements to his post-service medical providers, but prior to the current claim, are contrary to his current reprots.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  He reported being "pain free" in June 2000, per an October 2000 private medical record.  In a February 1992 private history and physical medical record, he reported that his general health was good and denied taking medication.  However, during his October 2011 Board hearing he implied that he would take medication for his back to work since service.  The Veteran has repeatedly provided inconsistent histories as to when and how the back pain started.  Furthermore, per his numerous post-service back treatments listed above, the Veteran attributed his back pain to intervening, post-service incidents.  The Board further notes that the Veteran has worked in numerous physically strenuous positions following service, including working on a pipeline (February 1992 private medical record) and a construction (December 2002 VA medical record).  

The Board cannot ignore the fact that the Veteran has repeatedly altered his history of when and how he believes he began having low back disorder symptoms and as to the chronicity of the symptoms.  The documentation noted above carries far more weight, credibility and probative value than the recent lay statements.  See Curry, 7 Vet. App. at 68.  Those records are more reliable than the Veteran's current unsupported assertions made in connection with his claim for monetary benefits from the government.  See Cartright, 2 Vet. App. at 25.  As such, the Veteran's current statements as they relate to his pending VA benefits claim are not credible.

The Board also notes that while the Veteran's son may be credible as to his reports of remembering that the Veteran had back pain when he was a child, given the son's reported age of 40 years in 2011, he was born around the early 1970s, and thus of a very young age at the time of the Veteran's 1974 separation from service.  Furthermore, he himself has indicated that he is unclear as to when he first noticed that his father had back pain.

Additionally, although lay persons are competent to provide opinions on some medical issues, as to the relevant issues in this case, of whether the Veteran has a medically diagnosed low back disorder related to service, such questions are outside the realm of common knowledge of a lay person.  Such questions involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  As such, to the extent that the Veteran and his son have provided medical opinion on this matter, such opinions are not competent.

The most probative medical evidence of record, that of the March 2008 VA examiner, shows that the Veteran's current low back disorder is not etiologically related to service.  As the preponderance of the probative evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for a low back disorder is denied.  


ORDER

Service connection for a low back disorder is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


